This preliminary prospectus supplement relates to an effective registration statement under the Securities Act of 1933, as amended, but is not complete and may be changed. This preliminary prospectus supplement and the accompanying prospectus are not an offer to sell these securities and are not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. Filed Pursuant to Rule 424(b)(5) Registration Statement No. 333-200354 SUBJECT TO COMPLETION, DATED JUNE 6, 2016 PROSPECTUS SUPPLEMENT JUNE , 2016 TO PROSPECTUS DATED NOVEMBER 18, 2014 $ % Senior Notes Due We will pay interest on the % Senior Notes due , or the Senior Notes, semi-annually on and of each year, beginning on , 2016. The Senior Notes will mature at par on
